      Case: 1:18-cv-08117 Document #: 32 Filed: 01/24/19 Page 1 of 4 PageID #:730




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Sumi Cho,

                   Plaintiff,
                                                        Case No. 1:18-cv-08117
        v.

Jennifer Rosato Perea and DePaul University,

                   Defendants.

             DEFENDANTS’ MOTION FOR ENTRY OF A REVISED MODEL
                          CONFIDENTIALITY ORDER

        Defendants Dean Jennifer Rosato Perea (“Dean Rosato Perea”) and DePaul University

(“DePaul”) (collectively, “Defendants”), by and through the undersigned attorneys, submit this

Motion for Entry of a Revised Model Confidentiality Order.           In support of this Motion,

Defendants state as follow:

        1.     On December 11, 2018, Plaintiff filed a Complaint against Defendants. (Dkt. No.

1).

        2.     On January 9, 2019, Defendant filed a Motion to Dismiss Plaintiff’s Complaint.

(Dkt. No. 22). This Court set a briefing scheduling, with Plaintiff’s response due by February 5,

2019 and Defendants’ rely due by February 19, 2019. (Dkt. No. 25).

        3.     Defendants anticipate relying on confidential information, as defined by the N.D.

Illinois Model Confidentiality Order, in support of their motion to dismiss.

        4.     This confidential information may include personnel or employment records of

individuals who are not parties to the case as well as information and documents regarding the

internal workings of DePaul’s tenure process.



                                                1
    Case: 1:18-cv-08117 Document #: 32 Filed: 01/24/19 Page 2 of 4 PageID #:731




       5.      Brian Paul, counsel for Defendants, has asked Fitzgerald Bramwell, counsel for

Plaintiff, whether Plaintiff would agree to entry of the N.D. Illinois Model Confidentiality Order.

On January 9, 2019, Mr. Bramwell informed Mr. Paul that Plaintiff would not agree to entry of a

confidentiality order.

       6.      In Terry Smith v. Jennifer Rosato Perea, DePaul University, and Dennis H.

Hotlschneider (Case No. 18-CV-015013), the plaintiff filed a nearly analogous complaint and

would not agree to entry of a Model Confidentiality Order. In that case, Judge Wood granted the

defendants’ motion for entry of a Model Confidentiality Order and approved a revision to the

Order allowing third-parties to designate requested information and documents as confidential.

(Dkt. No. 16-1).

       7.      Should any of Plaintiff’s claims survive Defendants’ Motion to Dismiss,

Defendants anticipate the parties requesting confidential information and documents from third-

parties. Accordingly, Defendants have revised the Model Confidentiality Order to allow third-

parties responding to a subpoena in this matter to designate documents as confidential.

       8.      The Revised Model Confidentiality Order is attached hereto as Exhibit 1.

                                        CONCLUSION

       For the above stated reasons, Defendants respectfully request that the Court grant

Defendants’ Motion for a Confidentiality Order and enter the Revised Model Confidentiality

Order attached as Exhibit 1.




                                                2
    Case: 1:18-cv-08117 Document #: 32 Filed: 01/24/19 Page 3 of 4 PageID #:732




Dated: January 24, 2019                       Respectfully submitted,

                                              Jennifer Rosato Perea and
                                              DePaul University, Defendants

                                        By:   s/ Brian P. Paul
                                              One of Their Attorneys

Brian P. Paul
Kerryann M. Haase
Sarah E. Flotte
Katherine L. Goyert
Michael Best & Friedrich LLP
444 West Lake Street, Suite 3200
Chicago, Illinois 60606
Phone: (312) 222-0800

Eric H. Rumbaugh
Michael Best & Friedrich, LLP
100 East Wisconsin Avenue, Suite 3300
Milwaukee, Wisconsin 53202
Telephone: 414.225.2742




                                          3
    Case: 1:18-cv-08117 Document #: 32 Filed: 01/24/19 Page 4 of 4 PageID #:733



                               CERTIFICATE OF SERVICE
      I hereby certify that on January 24, 2019, I electronically filed the foregoing Defendants’
Motion for Entry of a Revised Model Confidentiality Order with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to the following:

                                Fitzgerald Timothy Bramwell
                           The Law Offices of Fitzgerald Bramwell
                               225 W. Washington, Suite 2200
                                     Chicago, IL 60606
                          E-mail: bramwell@fitzgeraldbramwell.com


                                                    /s/ Brian P. Paul
                                                    Attorney for Defendant,
                                                    DePaul University
                                                    Michael Best & Friedrich LLP
                                                    River Point
                                                    444 W. Lake Street, Suite 3200
                                                    Chicago, IL 60606
                                                    Telephone: 312.222.0800
                                                    Email: bppaul@michaelbest.com
